         Case 1:20-cv-10802-JPC-OTW Document 29 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
DARWYN M. MORREN,                                              :
                                                               :
                        Plaintiff,                             :      20-CV-10802 (JPC) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
NEW YORK UNIVERSITY, et al.,
                                                               :
                        Defendants.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties appeared for a status conference on June 9, 2021. The Court hereby enters

the following briefing schedule for the Defendants’ motions to dismiss the Amended Complaint:

     -   Defendants’ motions due by July 9, 2021.

     -   Plaintiff’s opposition due by August 9, 2021.

     -   Defendants’ replies due by August 23, 2021.

Discovery is hereby stayed pending the motions to dismiss.

         The Defendants are directed to order a copy of the July 9, 2021 transcript, split the cost,

and serve a copy of the transcript on the pro se Plaintiff.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: June 9, 2021                                                Ona T. Wang
       New York, New York                                          United States Magistrate Judge
